Exhibit 10.4


Service Agreement dated August 31, 2009,
by and between the Registrant and AXIS Consultants Pty Ltd




THIS SERVICE DEED is made on the 31st day of August 2009


BETWEEN:                             LIQUID FINANCIAL ENGINES, INC.
of Level 8, 580 St Kilda Road, Melbourne (“the Client”)


of the one part


AXIS CONSULTANTS PTY LTD of Level 8,
580 St Kilda Road, Melbourne (“the Service Company”)


of the other part


WHEREAS:


A.  
THE Client has requested the Service Company to provide managerial and
administrative services to the Client and certain facilities and equipment for
the use of the Client in the conduct of its business effective from 1 August,
2009.



B.  
THE Service Company and the Client now wish to formalize the terms and
conditions which apply to the provision of these services, facilities and
equipment.



NOW THIS DEED WITNESSES AS FOLLOWS:


1.  
THE Service Company agrees to provide or procure, until termination of this
Deed, managerial and administrative services and facilities and equipment
required for the business conducted by the Client and as requested by the
Client.  The services include but are not limited to provision and maintenance
of staff, all payroll facilities and employee records required by law and by
usual accounting procedures, provision of all types of insurance in accordance
with prudent business practice and provision of legal, financial and accounting
advice and services.



2.  
THE Service Company shall procure either by purchase or lease items of equipment
including vehicles, necessary in the conduct of the business of the Client and
shall continue to lease and/or make available the same to the Client.



3.  
THE Service Company agrees to meet sundry office and running expenses incurred
by the Client upon the Client providing to the Service Company original accounts
and invoices received in respect of these expenses.



4.  
IN addition to the above the Service Company shall procure and provide for the
Client various services including but not limited to the making available of
stationery, furniture, furnishings, floral arrangements, library facilities,
reference books, periodicals, transport, secretarial services, telephone
answering services, photocopying and duplicating facilities and any other
services as may be required from time to time by the Client as and when
requested by the Client.



5.  
THE Service Company and the Client shall execute any further agreements or
documents and do such acts and things as may be reasonably required to record
the terms upon which any particular service is provided.

 
 
 
1

--------------------------------------------------------------------------------

 


6.  
UNLESS otherwise agreed and subject to Clause 9 below, the Service Company shall
be responsible for all outgoings in respect of any items or services supplied
including insurance, stamp duty, rent, maintenance and hiring charges and other
expenses and outgoings.



7.  
The Client shall not obtain from sources other than the Service Company or shall
not itself perform or provide the services contemplated by this Deed unless it
first requests the Service Company to provide the service and the Service
Company on the expiration of one month after such request has failed to provide
the service.



8.  
The Client shall pay to the Service Company in consideration of the services
provided hereunder a service fee equal to the aggregate of the cost and expense
to the Service Company of providing the services, facilities and equipment (less
any moneys already paid by the Client pursuant to Clause 9 below) and 15%
thereof and such fee shall be paid by the Client within 21 days from the receipt
of the monthly invoice from the Service Company.  The parties may vary this fee
from time to time by mutual written agreement.



9.  
THE Service Company at all times is entitled to request that the Client provide
moneys to the Service Company, on receipt by the Service Company of an invoice,
demand or account or upon notification of a claim or a requirement to make a
payment for greater than $1,000.00 in relation to or as a result of the
provision or termination of any of the services, facilities or equipment
provided to the Client by the Service Company either prior to or after the
Service Company making that payment.  The Client shall within 14 days after the
receipt of such a request pay the moneys required as instructed by the Service
Company.



10.  
The Client shall reimburse the Service Company for the costs and expenses
incurred by it but not paid by the Client to date for the provision of the
services, facilities and equipment by the Service Company to the Client plus 15%
thereof within 21 days from the date of the invoice for such amount received
from the Service Company by the Client.



11.  
The Client shall indemnify and keep indemnified the Service Company for all
costs, expenses, claims, outgoings, damages and liabilities incurred, resulting
or arising directly or indirectly, from the provision or termination of
services, facilities and equipment to the Client whether pursuant to this Deed
or prior to the execution of this Deed and shall include any breach by the
Client of this Deed or any lease agreement or other agreement with the Service
Company or any breach by the Service Company of any lease or other agreement
such breach being caused by, resulting or arising from some act or omission by
the Client.  This indemnity shall survive termination of this Deed.



12.  
The Client covenants that it has and shall continue to:-

 
12.1     keep and maintain the items of equipment referred to in Clause 2 (“the
equipment”) in good repair;
 
12.2     if applicable, use or permit the use of the Equipment only by properly
qualified or licensed personnel;
 
12.3     skillfully and properly test the Equipment to ensure it is safe for use
and operation;


12.4     take care of the Equipment in order to prevent damage, loss or
destruction to the Equipment;
 
12.5     at the expiry of any lease entered into the by Service Company in
respect to an item or items of the Equipment (“Lease”), to deliver that item or
items to the Service Company or to the lessor under the particular Lease, as
instructed by the Service Company;
 
 
 
2

--------------------------------------------------------------------------------

 
 
12.6     in all respects use and treat the Equipment as though it was the lessee
under each Lease’
 
12.7     make all necessary payments on request by the Service Company pursuant
to Clause 9 above, required to be made by the lessee under each or any of the
Leases on a return to the Equipment or any items of the Equipment by the Client,
prior to the expiry of the particular Lease covering that item or items of
Equipment.


13.  
 

 
 
13.1     IF either party breaches in any way this Deed or causes directly or
indirectly either party to be in breach of another agreement in relation to the
subject matter of this Deed, the non-defaulting party may send a notice of
default to the other party requiring the default to be remedied within 14 days
from the receipt of the notice.
 
13.2     If the defaulting party does not remedy the default within fourteen
(14) days from the receipt of the notice the non-defaulting party may, without
prejudice to its rights at law, demand specific performance, terminate the
agreement, and/or demand damages.
 
13.3     The defaulting party shall pay the costs of any action taken by the
other party as a result of the default.
 


14.  
 

 
14.1     Either the Service Company or the Client may terminate this Deed by
sixty days prior written notice (“Notice of Termination”).
 
14.2     The Notice of Termination, if given by the Client, must set out which
of the staff employed by the Service Company, whose services were provided
wholly for the conduct of the Client business, (“the Staff”) that the Client
wishes to offer employment with the Client after the termination of this Deed
and the items of Equipment of which the Client desires to retain possession
until the expiry of the Lease in relation to that item or items of Equipment.

14.3     The Notice of Termination, if given by the Service Company, shall
request the Client to give written notice within 14 days of the date of the
Termination Notice (or such further time, as agreed in writing) of which of the
Staff the Client wishes to employ and the items of Equipment of which the Client
wishes to retain possession until the expiry of the Lease in relation to that
item or items of Equipment.
 
14.4     The Service company shall after receipt of notification in respect to
the Staff and Equipment as required in sub-clauses 14.2 or 14.3:-
 
14.4.1      terminate the employment of the Staff the client wishes to employ
and the client shall immediately offer to employ those members of Staff without
there being any adjustment for leave or other entitlements. In the event any of
these members of Staff do not accept the Client offer of employment, the Client
shall pay the termination pay and all other entitlements properly due to any
such member of Staff;
 
14.4.2     Arrange for an agreement or agreements to be drawn up in respect to
the items of Equipment which the Client desires to retain and the return and
necessary payments in respect to the items the Client does not wish to retain;


Until such time as sub-clauses 14.4.1. and 14.4.2 have been complied with,
Clauses 5, 8, 9, 10, 11, 12, 13 and 14 of this Deed shall continue to bind the
Client and the Service Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
14.5     The Service Company shall be entitled in the circumstances set out
below, to terminate the employment of the Staff and regain possession of the
Equipment, which it may return to the lessors under the Leases.  The Client
shall be liable for all termination, leave and other entitlements of the Staff
in relation to the period of service and if the Service Company does not
terminate the employment, the client shall be liable for the appropriate
adjustment of leave and other entitlements.  The client shall be liable for all
payments required to be made on or as a result of the return of the Equipment or
any of items of the Equipment prior to the expiry of the Leases pursuant to the
relevant Lease and such demand for payment shall be made in accordance with
Clause 9 above which shall continue to bind the parties after termination of
this Deed:-
 
14.5.1      If the information is provided as required pursuant to sub-clauses
14.2 or 14.3, this Clause shall only apply to the Staff which the Client does
not wish to employ and the Equipment of which it does not wish to retain
possession; or
 
14.5.2     If the Client does not provide the information required in
sub-clauses 14.2 or 14.3 within the time allowed or any further time as agreed
in writing this Clause shall apply to all Staff and Equipment.
 
14.6     In the event the Service Company does not terminate the employment of
any one or more of the Staff within one month after the date of the receipt of
the information required in sub-clauses 14.2 or 14.3 (“the Receipt Date”) or if
the information is not received within the time allowed pursuant to this Deed,
one month after the last day for the Client to provide that information (“the
Information Date”) the Client shall not be liable for any termination pay in
respect such staff but shall be liable for the adjustment of leave and other
entitlements. In the event the Service Company does not return the Equipment or
any of item of Equipment within four months of the Receipt Date or the
Information Date as the case may be, the Client shall not be liable for any
payments required pursuant to the lease upon the return of the Equipment prior
to the expiry of the lease.


15.  
IN calculating the periods of service of the Staff and all entitlements and
adjustments for and in relation to the Staff, the Client shall be liable for the
total time the relevant member of the Staff was providing service for the
conduct of the business of the Client whether the Client or the Service Company
was the employer or not.



16.  
THIS Deed shall be construed in accordance with the laws of Victoria, Australia.






THE COMMON SEAL OF AXIS
)
CONSULTANTS PTY LTD was
)
hereunto affixed in accordance
)
with its Articles of Association
)
in the presence of:
)









___________________________________ Director








___________________________________ Secretary
 
 
 
4

--------------------------------------------------------------------------------

 



THE COMMON SEAL OF LIQUID
)
FINANCIAL ENGINES, INC.
)
was hereunto affixed in accordance 
)
with its Articles of Association
)
in the presence of:
)







___________________________________ Director






___________________________________ Secretary

 
 
5
 